OFFICEOFTHEATTORNEYGENERALOFTEXAS
                                AUSTIN




Honorable W. fns O*Danlel
cbvemor or Texar
hatla, Texa8
Dear Sir:




                      oa808./        /,/y   \


                                                    letter oi X8y 5,
                                                8    t0   the   OCll8titUp
                                                n 1 Of thi8 bill


                                           dlotion heretotoro
                                           ty 00~      or ylri0n
                                    Oountg Jubge oi Marion
                                   6 aounty Oourt 8hsu hare
                                     on aounty of ml1 orlIalnal
                                     rdeme8nor Over rhloh the
                                   On ~Oullty TeXa8, now ha8
                                 9 jLWi8diotfOn Ot 8aid OOUTt8
                                 all be oonourrent, prodded
                                 n of the Di8trlot Court of
                                   8hd.l be and rmain a8 1101
                         ande~in    no riles affected by th18
                                           t ths jurirdiotlon
                                           ty Judge of J&Ion
                                             U&b Odly t0 tbO8S
                                             are enter8d by
            the detendant in any Oa8ta9 of ml868meanor    riled
            in 8aib OOUrt.

          The quoatlon rhloh you 8ubmit in your latter 18
*whether or not thi8 sot YlOlate8 the oon8titutional pro-
ri81on8 in T8felmOO to th6 jtUi8dlotion Of OOuntJr OOUFtIlr*
Honotable W. Lee O'Danlel, &y                  6, 1939, Page II



                htiC.10 v, 80OtiOU &?i, Of             the   COII8t~tUtiOliOf ?0Xa8
&trwldes      a8 fO11OW8:

                      -ha b&$8hturo         8hl.l   hato  power,by looal or
                general law, to inoNa8e, didni8h or oh8ugo the
                OiYll ad Or~nd         jnri8diotion      Of COUnty cO~t8;
                ind In oa8e8 of any 8uoh oh-0            of juri8diotlon,
                the bgi8latUre    8h811 8180 OOIifoW the jUri8diOtiOR
                Of the  Othar  OOUI’t8 t0 8uOh 0han@.'

                1s YJ     k    pointsa   oat    that
                                     uudor 350080 Bill MO. 872,
tad ~uri8dlotlon or the oouuty wntrt la 4opon4oat  upon the
plo8 whloh ruy bo ontoredby the dofondait.   It tho the oi

dotaratUOdOnly when the dsfenduat                   18 oadod        upon    to   titer
hi8   plOa.      fs tho       defMdAUt
                                    ont0r8          a plOa Of       not mty,
                                    and 8ll prior
the ooart rlll bo wlthoutJPri8dlotlon                                            prooedding8 ~-
io the 08urt dll              b0 r8naoroa row.

          *o do not tina any 8tatute oontain~                            proti8iOIW
rimtl8r to &use Biu   Ho. 872 nor any deoirions                          roforrLPlg      to.
W   8lmllar statutoryprOr18lOlA8.

           Uu4ar Art1010 5, 88otlonat, of th8 cou8titution
~quotoa *bore, the b@818ttAH    18 girem very broad pOwor8.with
mforenoe~ to the regulation of the $xrl8&lotfon or 0ounty
0OUl-t8 Md ~0 .do aOt find   0Ily ~Y181Oll Of th0 aO~t.itUtiOn
prohlbklw         the &&SlAtttro          from lieiting        tho OOUUty      OOUrt’8
jUFi8diOtiOlt      in   the    War       PrOYidsd      in    mU80   Bm     190. 878.
Yo u
   a rl
      eooordl*~     add804 that It 1s 6mr .o@inlon that EOu80
Bill PO. 878 doe8 ndt riolate 0ny ooMtitutioM1   proYi81On8
ln mierenoe tq the jtmi8dfotioa  of the ooanty OOort8.